339 So. 2d 1082 (1976)
In re Warren Theophilus HILL
v.
STATE of Alabama.
Ex parte STATE of Alabama ex rel. ATTORNEY GENERAL.
SC 2131.
Supreme Court of Alabama.
December 3, 1976.
William J. Baxley, Atty. Gen. and Stephen M. Langham, Asst. Atty. Gen., for petitioner.
None for respondent.
MADDOX, Justice.
Petition of the State by its Atty. Gen. for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Hill v. State of Ala., 339 So. 2d 1077.
WRIT DENIED.
HEFLIN, C.J., and FAULKNER, SHORES and BEATTY, JJ., concur.